                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF SOUTH CAROLINA
                                 ANDERSON/GREENWOOD DIVISION

Wayman Jerome Johnson,                                  )
                                                        )
                            Plaintiff,                  )
                                                        )        Civil Action No. 8:18-cv-03223-TMC
         v.                                             )
                                                        )                         ORDER
Andrew M. Saul, Commissioner of                         )
Social Security Administration,1                        )
                                                        )
                  Defendant.                            )
_______________________________                         )

         Plaintiff Wayman Jerome Johnson brought this action pursuant to the Social Security Act

(the “Act”), 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying his claim for disability insurance

benefits (“DIB”) and supplemental security income (“SSI”). (ECF No. 1). This matter is before

the court for review of the Report and Recommendation (“Report” of the United States Magistrate

Judge, made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a),

(D.S.C.). (ECF No. 16). The Report recommends that the court affirm the Commissioner’s

decision, because the magistrate judge found there was substantial evidence to support the

Commissioner’s final decision.2 Id. In the Report, the magistrate judge sets forth the relevant


1
 Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul should be substituted for Acting Commissioner
Nancy Berryhill as the defendant in this suit.
2
  The magistrate judge’s Report has no presumptive weight, and the responsibility to make a final determination in
this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with
making a de novo determination of those portions of the Report to which specific objections are made, and the court
may accept, reject, or modify, in whole or in part, the magistrate judge’s recommendation or recommit the matter with
instructions. 28 U.S.C. § 636(b)(1). In the absence of objections, however, this court is not required to provide an
explanation for adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence
of a timely filed objection, a district court need not conduct a de novo review, but instead must only satisfy itself that
there is no clear error on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life &
Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). Furthermore, failure to file specific written objections to the
Report results in a party’s waiver of the right to appeal from the judgement of the District Court based upon such
facts and legal standards, which are incorporated herein by reference. Plaintiff filed objections to

the Report, (ECF No. 19),3 and the Commissioner responded to those objections, (ECF No. 21).

Accordingly, this matter is now ripe for review.

                                               BACKGROUND

         On August 25, 2015, Plaintiff filed applications for DIB and SSI, alleging a disability onset

date of January 4, 2013. (ECF Nos. 9-2 at 15; 9-5 at 2–10, 12–17). These claims were denied

both initially and on reconsideration by the Social Security Administration (“SSA”). (ECF Nos.

9-2 at 15; 9-3 at 2–57; 9-4 at 2–11). Plaintiff then requested a hearing before an Administrative

Law Judge (“ALJ”), (ECF No. 9-4 at 26–33), and on March 15, 2018, ALJ Nancy McCoy

conducted a de novo hearing on Plaintiff’s claims for DIB and SSI, (ECF No. 9-2 at 33–64).

Plaintiff was represented by counsel at the hearing. See id. at 33. On April 27, 2018, the ALJ

issued an opinion finding that Plaintiff was not disabled. Id. at 12–32.

         In her decision, the ALJ found that Plaintiff met the insured status requirements under the

Act through December 31, 2018, and that Plaintiff had not engaged in substantial gainful activity

since January 4, 2013, the alleged onset date of disability. Id. at 15, 17. The ALJ further found

that Plaintiff suffered from the following severe impairments: lumbar degenerative disc disease

and status post lumbar laminectomy and microdiscectomy, but found that Plaintiff did not have an

impairment or combination of impairments that met or medically equaled the severity of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. at 17–19. Additionally, the ALJ




recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 155 (1985); Wright v. Collins, 766 F.2d 841,
845–46 (4th Cir. 1985) (citing United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984)).
3
  Plaintiff simultaneously filed his objections to the Report, (ECF No. 18), and a motion seeking an extension of the
time in which to file his objections, (ECF No. 19), after the deadline to object had already expired. The court held a
hearing on Plaintiff’s motion for an extension on February 13, 2020 and took the matter under advisement. (ECF No.
29). On February 18, 2020, the court entered an order granting Plaintiff’s motion for extension. (ECF No. 31).
Accordingly, the court has considered Plaintiff’s late-filed objections.
calculated Plaintiff’s residual functional capacity (“RFC”) and determined Plaintiff could perform

light work and that, therefore, Plaintiff is “capable of performing past relevant work as a

production clerk.” Id. at 19–24. Alternatively, the ALJ found that even if Plaintiff could not

perform his past relevant work, there were “other jobs existing in the national economy that he is

also able to perform.” Id. at 24. Accordingly, the ALJ determined that Plaintiff was not disabled

as defined in the Act. Id. at 26.

       Plaintiff subsequently appealed to the Appeals Council. See id. at 2–11. With the aid of

counsel, Plaintiff sent additional evidence to the Appeals Council for review, including further

medical evidence. Id. at 1, 65–70. The Appeals Council made this additional evidence part of the

record. Id. However, despite the new evidence, the Appeals Council denied Plaintiff’s request for

review of the ALJ’s decision. Id. at 2–5. Therefore, the ALJ’s decision became the final decision

of the Commissioner. This action followed.

                                    STANDARD OF REVIEW

       The federal judiciary has a limited role in the administrative scheme established by the Act.

Section 405(g) of the Act provides, “the findings of the Commissioner of Social Security as to any

fact, if supported by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g).

“Substantial evidence has been defined . . . as more than a scintilla, but less than a preponderance.”

Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). This standard precludes a de novo

review of the factual circumstances that substitutes the court’s findings for those of the

Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971). Thus, in its review, the court may

not “undertake to re-weigh conflicting evidence, make credibility determinations, or substitute [its]

own judgment for that of the [Commissioner].” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

       However, “[f]rom this it does not follow . . . that the findings of the administrative agency
are to be mechanically accepted. The statutorily granted right of review contemplates more than

an uncritical rubber stamping of the administrative agency.” Flack v. Cohen, 413 F.2d 278, 279

(4th Cir. 1969). Rather, “the courts must not abdicate their responsibility to give careful scrutiny

to the whole record to assure that there is a sound foundation for the [Commissioner’s] findings,

and that this conclusion is rational.” Vitek, 438 F.2d at 1157–58.

                                          DISCUSSION

       The magistrate judge’s Report recommends that the decision of the Commissioner be

affirmed. (ECF No. 16). In his objections, Plaintiff reiterates the same arguments he raised in his

brief to the magistrate judge, specifically that the substantial evidence in the record does not

support (1) the RFC assessment, particularly Plaintiff’s ability to sit for an extended period; (2)

the ALJ’s evaluation of the medical opinion evidence, particularly that of Dr. Higgins; and (3) the

ALJ’s evaluation of Plaintiff’s subjective allegations. See (ECF No. 18 at 1–8). The court finds

that the magistrate judge has fully addressed Plaintiff’s concerns regarding the ALJ’s evaluation

of the evidence and findings, and that these objections do not add any new argument to Plaintiff’s

earlier assertions. Therefore, these do not constitute specific objections to the Report. See, e.g.,

Abou-Hussein v. Mabus, No. 2:09-1988-RMG-BM, 2010 WL 4340935, at *1 (D.S.C. Oct. 28,

2010), aff’d, 414 Fed. App’x 518 (4th Cir. 2011) (noting that a mere restatement of arguments

raised in prior filings does not constitute an “objection” for purposes of district court review).

Furthermore, the court agrees with the magistrate judge’s analysis and the result recommended on

each of these issues and, therefore, the objections are overruled.

       However, Plaintiff did raise one specific objection to the Report, namely that both the ALJ

and the magistrate judge ignored the medical records of Dr. Thomas E. Byrne, one of Plaintiff’s

treating physicians while he was incarcerated with the South Carolina Department of Corrections
(“SCDC”). The court finds this objection to also be without merit for the reasons stated below

and, therefore, overrules this objection.

                           Medical Records of Dr. Thomas E. Byrne

       Plaintiff argues that the magistrate judge “failed to consider the numerous records of Dr.

Thomas E. Byrne, M.D., [which] supported Dr. Higgins’ opinion that Johnson could not bend or

lift more than 10 pounds.” (ECF No. 18 at 4). Additionally, Plaintiff asserts that the “ALJ’s

opinion is also devoid of evidence that [s]he considered the lengthy treatment history between Dr.

Byrne and his treatment notes that support Dr. Higgins’ limitations.” Id. However, Plaintiff’s

contention that the ALJ ignored these records is wholly inaccurate. When describing Plaintiff’s

medical history, the ALJ did not specifically state which medical professional conducted each of

the various tests or made each of the specific diagnoses.        See (ECF No. 9-2 at 18–21).

Nevertheless, the ALJ repeatedly cited to SCDC’s medical records for Plaintiff, including Dr.

Byrne’s notes, when recounting Plaintiff’s medical history. See id. at 20–21. Specifically, the

ALJ described how in mid-2014, Plaintiff reported experiencing low back pain and was prescribed

acetaminophen and ibuprofen and, when these medications proved ineffective, Mobic and

naproxen; how in February 2015, Plaintiff underwent an x-ray of his lumbar spine revealing

degenerative narrowing and productive changes at the L5-S1 disc and mild dextroscoliosis; how

he received a Toradol injection in May 2015; and how he underwent an MRI of his lumbar spine

in June 2015, which revealed satisfactory postoperative change from his past right L5-S1

laminectomy and microdiscectomy. Id. at 20. After discussing each of these facts, the ALJ cited

to Dr. Byrne’s notes in the SCDC medical records. Id.; see also (ECF No. 9-7 at 31–44).

Moreover, the ALJ stated that she considered all the medical evidence in reaching her

determinations. See (ECF No. 9-2 at 16, 19–23). Based on this statement and the fact that the
ALJ specifically described various records of Dr. Byrne’s, the court finds that the ALJ did not

ignore the medical notes and records of Dr. Byrne and, therefore, overrules Plaintiff’s objection.4

                                                  CONCLUSION

         After carefully reviewing the record, the court finds that the ALJ, in reviewing the medical

history and subjective testimony, conducted a thorough and detailed review of Plaintiff’s

impairments, arguments, and functional capacity. Likewise, the magistrate judge considered each

of Plaintiff’s arguments and properly addressed each in turn, finding them without merit. Having

conducted the required de novo review of the issues to which Plaintiff has specifically objected,

the court finds no basis for disturbing the Report. Therefore, the court adopts the Report (ECF

No. 16), and incorporates it herein by reference. Thus, for the reasons set forth above and in the

Report, the Commissioner’s decision is AFFIRMED.

         IT IS SO ORDERED.


                                                                 s/Timothy M. Cain
                                                                 Timothy M. Cain
                                                                 United States District Judge

Anderson, South Carolina
February 24, 2020




4
  The court further notes that Plaintiff mischaracterizes Dr. Byrne’s records by arguing that they support Dr. Higgins’
opinion that Plaintiff could not bend or lift more than ten pounds. See (ECF No. 18 at 4). Indeed, there is no reference
or observation anywhere in Dr. Byrne’s records regarding Plaintiff’s ability lift. See (ECF No. 9-7 at 28–43).
Moreover, Dr. Byrne references Plaintiff’s ability to bend only once, noting on July 24, 2014, that Plaintiff was “unable
to bend from [the] waist[.]” Id. at 44. Although Plaintiff subsequently saw Dr. Byrne on numerous occasions for his
back pain, Dr. Byrne never made any further notation regarding Plaintiff’s ability to bend. At most, Dr. Byrne noted
that Plaintiff would move slowly and cautiously when getting in and out of chairs, but made no observations that
Plaintiff had trouble bending or sitting. See id. at 32, 36, 40. On the contrary, Dr. Byrne noted that, although Plaintiff
“gets up and down from [his] chair . . . slowly, [he] does not appear to have difficulty, just being cautious,” and later
noted that Plaintiff was able to get in and out of his chair without any difficulty. Id. at 36, 40. Accordingly, contrary
to Plaintiff’s assertions, Dr. Byrne’s medical records support the ALJ’s conclusions.
